Mr. JUSTICE NASH, dissenting: I respectfully dissent. While I agree with the majority view that the appellant-grandparents may not intervene in the pending adoption case as a matter of right, I believe the trial court abused its discretion in denying them permissive intervention in this case. Section 26.1(2) of the Civil Practice Act (Ill. Rev. Stat. 1975, ch. 110, par. 26.1(2)) was designed to liberalize the former strict intervention practice and to relax the requirement of a direct interest in a lawsuit. The intervener, however, must still have more than a general interest in the proceedings and must have an enforceable or recognizable right in the subject matter of the lawsuit. (People ex rel. Hanrahan v. Village of Wheeling (1976), 42 Ill. App. 3d 825, 834, 356 N.E.2d 806, 813.);This child lived in petitioners’ home, they and the child’s mother had previously planned that they should adopt the child and they are the; maternal grandparents of the child. These facts should be sufficient to demonstrate petitioners have a special interest in the proceedings and a recognizable right in the subject matter so as to be permitted to be heard. I do not believe such an exercise of discretion would be either disruptive or in any way preempt the rights of those who first reached the courthouse with their petition for adoption. It appears likely the trial court would also then have the benefit of more evidence upon which to base its decision than it will receive in a closed adoption hearing attended only by the earlier petitioners and their counsel. I suggest little weight should be given, at this stage, to the consent-to-adopt form signed by the child’s mother and her indicated preference there; by it she simply gave up her rights to the child for whatever considerations seemed appropriate to her. The trial court will never see her to weigh those considerations in making its decision as to what is in the best interest of the child. I do not think the parent who is surrendering her child permanently should have the subsequent control over the matter as is demonstrated here. Finally, I suggest the allegations as to unfitness, a mother’s consent or a putative father’s rights are too restrictive if necessary, as the majority holds, before the court can even consider the exercise of its discretion regarding intervention in an adoption proceeding. These limitations on the court may well prevent it from hearing that which it wishes to hear to make an adoption judgment.